NUMBER 13-14-00539-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                      IN RE JOSEPH ANDREW DI RUZZO


                       On Petition for Writ of Mandamus.


                                         ORDER

     Before Chief Justice Valdez and Justices Garza and Longoria
                           Per Curiam Order

       Relator, Joseph Andrew Di Ruzzo, filed a petition for writ of mandamus in the

above cause on September 19, 2014 requesting that we compel the trial court to rule on

relator’s motion for a pre-trial copy of the transcript of the grand jury proceedings. See

TEX. CODE CRIM. PROC. ANN. § 20.02(d) (West, Westlaw through 2013 3d C.S.). The

Court requests that the real party in interest, the State of Texas, acting by and through

the Criminal District Attorney of Victoria County, Texas, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of




                                                1
mandamus on or before the expiration of ten days from the date of this order. See TEX.

R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                    PER CURIAM




Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
22nd day of September, 2014.




                                             2